Citation Nr: 1631390	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-40 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left knee degenerative joint disease, to include as secondary to service-connected disabilities.

2.  Entitlement to a compensable rating for residuals of a fractured left fifth metatarsal.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to November 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is associated with the claims file.

These matters were previously remanded in October 2015 for further development.  They are now once again properly before the Board for adjudication.


FINDINGS OF FACT

1.  A left knee disability was not manifest during active service nor was arthritis manifest within a year of discharge; and, the preponderance of the evidence fails to establish a present left knee disorder as a result of service or a service-connected disability

2.  Throughout the period on appeal, the Veteran's left foot disability caused moderate difficulties and had a moderate impact on daily activities as a result of pain, tenderness and hypersensitivity.




CONCLUSIONS OF LAW

1.  A left knee disorder, to include degenerative joint disease, was not incurred in or aggravated by the Veteran's active duty service or a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.310 (2015).

2.  The criteria for a 10 percent disability rating, but no higher, for residuals of a fractured left fifth metatarsal have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5283(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Assist and Notify

The duty to notify has been met.  See October 2007 and August 2008 VA correspondence and October 2015 Travel Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible. 

The Veteran was afforded VA examinations in February 2008, January 2009, December 2014 and January 2016.  An addendum opinion was obtained in January 2015.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran's previous VA examinations and opinions when paired with the January 2016 VA examination and opinion are adequate, predicated on a full understanding of the Veteran's medical history, and provide sufficient evidentiary bases for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the claim has been met.  38 C.F.R. § 3.159(c)(4) .

The Board remanded these claims in October 2015 for additional evidentiary development including providing the Veteran with new VA examinations opinions and obtaining outstanding VA treatment records.  The AOJ obtained updated VA treatment records and provided the Veteran with VA examinations and opinions as noted above. Accordingly, all remand instructions issued by the Board have been substantially complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505   (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); the Veteran's diagnosed left knee arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable for the knee claim. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

The Veteran asserts that service connection is warranted for a left knee disability as a result of overcompensation caused by his service connected right knee and left foot disabilities.  See September 2010 VA Form 9.  In the alternative, he also asserts that his left knee disability began in-service and has continued ever since.

VA examination in January 2016 notes the Veteran has a diagnosis of left knee DJD.  The first element of the Shedden and Wallin analyses has been met.

As to the second element of Shedden, service treatment records note the Veteran sought treatment for a left knee injury in service.  Specifically, on March 5, 1985, the Veteran reported that he was experiencing swelling in his left knee.  He also reported that he had previously injured this same knee a year prior.  Thereafter on March 23, 1985, a consultation sheet notes that the Veteran was instructed to engage in basic exercises to strengthen his knee and decrease reported pain.  

As to the secondary service connection claim, in pertinent part the Veteran is service connected for degenerative joint disease, status post right knee replacement with scar and for his residuals of a fractured left fifth metatarsal.  The second element of Wallin is thereby met.

However, despite these current diagnoses and in-service complaints and/or service-connected disabilities, there is no evidence of a medical nexus to support a grant of service connection on a direct or secondary basis.

To that point, the Veteran was afforded VA examinations to address his left knee disability in February 2008, January 2009, December 2014, and January 2016 with an addendum opinion in January 2015.  

From the outset, the Board acknowledges that the examination opinions prior to 2016 have previously been determined to be inadequate for adjudication purposes.  See October 2015 Remand.  The January 2009, December 2014 and January 2015 opinions were partially predicated on the lack of complaints, treatment or diagnosis of a left knee condition in-service.  Service treatment records confirm in service injury.  Nevertheless, as discussed, the Board finds that when these opinions are combined with the January 2016 VA examination opinion they are now adequate for adjudication. 

With that said, the February 2008 examination opinion remains inadequate.  This examiner's direct service connection opinion was entirely predicated on a lack of in-service injury and therefore has no probative value.  Furthermore, the secondary service connection opinion lacks probative value as it was merely conclusory and provided no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion...that contributes probative value to a medical opinion").  This examination will not be discussed further.

Turning to the evidence, on January 2009 VA examination the Veteran reported an onset of knee pain and discomfort beginning in approximately 2004.  He denied having left knee trauma.  Instead, he reported that due to years of overcompensating for his right knee disability, his left knee had begun to deteriorate.  He specified that his left knee had significantly worsened after his right knee surgery.  No reference was made to his service-connected left foot disability at the time.

Upon review of the evidence of record, the examiner opined that the Veteran's left knee condition was less likely as not related to, caused by, or a result of, his service connected residuals of his fractured left fifth metatarsal.  The examiner rationalized this finding by stating that there was no evidence of aggravation of gait due to any residual of the Veteran's left fifth metatarsal fracture.  With regard to the Veteran's reports of left knee pain being secondary to his right knee condition the examiner in essence also found it less likely.  Rather, the examiner opined that his left knee DJD was due to his obesity, aging and genetic predisposition.  The examiner clarified that osteoarthritis results from:

"a complex interplay of multiple factors, including joint integrity, genetics, local inflammation, mechanical forces, and cellular and biochemical processes.  The examiner stated that "for the majority of patience [sic], osteoarthritis is linked to one or more factors, such as aging, occupation, trauma, and repetitive, small insults over time.  These associations are strongest for osteoarthritis of the knee...."  

Thereafter, the December 2014 VA examiner concurred with the 2009 examiner that the Veteran's left knee condition was less likely than not proximately due to or the result of the his service connected right knee disability.  In pertinent part, the examiner indicated that the Veteran was over-weight and x-ray imagining revealed typical ageing denegation.  The examiner also rationalized that "evidence based medicine indicates that one joint does not produce disability or pathylogy [sic] in other joints."  

An addendum opinion was obtained in January 2015 regarding left knee aggravation.  The examiner opined that regardless of an established baseline the Veteran's DJD was less likely than not aggravated beyond its natural progression by his service connected right knee disability.  The examiner again referenced x-ray imaging which noted that the Veteran had typical ageing degeneration.  The Board recognizes that the examiner's rationale was duplicative of that found in the December 2014 examination opinion.  Nevertheless, the examiner specified that based on review of diagnostic testing the Veteran's left knee appeared to not be aggravated beyond the natural progression of his arthritis.  This opinion reinforces the 2009 examiner's opinion that the Veteran's service connected foot disorder also did not aggravate his left knee disability. 

In January 2016, the Veteran was afforded a final VA examination.  Based on the entirety of the record, in-person interview and physical examination, the examiner opined that the Veteran's current left knee DJD was less likely than not incurred in or caused by in-service injury or illness.  The examiner also supported the proposition that based on the evidence of record the Veteran's condition was at least as likely associated to his aging.  

The Board recognizes that the examiner incorrectly reported that the Veteran had not been seen twice in service.  Notwithstanding this error, the examiner qualified her opinion by emphasizing that the Veteran's service separation records were negative for an injury, knee problems or residuals of a previous injury.  
 
With that said, in taking the pertinent examination opinions as a whole the Board finds the evidence sufficient for the denial of service connection.  Each examiner opined that the Veteran's left knee disability was not due to service, or a service connected disability, but rather to age and on occasion obesity.  His x-ray results were noted to be typical of an ageing individual and did not reveal aggravation beyond the natural progression of his DJD.  The examiner also specified that there was no evidence of aggravation of gait due to any residual of the Veteran's left fifth metatarsal fracture.  

In light of the multiple negative nexus opinions and lack of positive opinion to contradict the negative evidence, there is simply no basis for a grant of service connection on either a direct or secondary basis for a left knee disorder  

Consideration has been given to the Veteran's contentions that his left knee disability is related to his service-connected disabilities and service.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issues in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of orthopedic medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences symptoms of knee pain, difficulty climbing stairs, squatting and bending, he is not competent to link those complaints to a particular etiology.  His assertions are therefore not competent evidence of a medical nexus. 

The Board is likewise aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Although arthritis is one of the listed chronic diseases, the January 2016 VA examiner specifically considered the Veteran's complaints of knee symptoms beginning in service.  Despite these reports, she was unable to link the Veteran's left knee arthritis to service.  Instead, she referenced the importance of his negative separation examination records.

In that regard, on separation, the Veteran's lower extremities were considered normal and the attending physician noted that he had an "unremarkable physical examination."  See November 1987 Separation Examination.  Additionally, the Veteran reported that at the time of separation he was in good health and on no medications.  See November 1987 Report of Medical History.  The attending physician also indicated that he had no significant past medical or surgical history.  These records support the VA examiner's conclusion that there is no link between the Veteran's service and his left knee disability.  Similarly, there is no indication that the Veteran was diagnosed with arthritis of the left knee within one year of discharge.  The earliest treatment medical record in evidence is dated many years after service separation.  As such, service connection cannot be granted for arthritis on a presumptive basis and the nexus element of Shedden/Caluza may not be met via continuity of symptomatology. 

Accordingly, the Board finds that the claim of entitlement to service connection for a left knee disability must be denied under any theory of entitlement.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Increased Rating 

The Veteran states that his current disability rating does not accurately reflect the severity of the condition of his left foot disability.  His is currently rated as noncompensabe under Diagnostic Code 5283, for malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, DC 5283 (2015).  This rating was first established by way of an August 2001 rating decision effective February 1, 2001.  In September 2007, he requested an increased rating.  A June 2008 rating decision denied the claim and continued his noncompensable rating.  Thereafter, he filed a timely notice of disagreement in July 2007 and properly perfected his appeal to the Board in August 2010.


Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a disability may require reratings in accordance with changes in laws, medical knowledge, and physical or mental condition. It is thus essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2(2014).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994). 

VA regulations for malunion or nonunion of the tarsal or metatarsal bones provide ratings when the disability is moderate (10 percent), moderately severe (20 percent), and severe (30 percent).  It is noted that with actual loss of use of the foot rate the disability at 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2015). 

In regard to rating claims involving the musculoskeletal system, VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2015).  The factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2015).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it is determined to limit the veteran's ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under VA law disabilities may be rated separately without violating the prohibition against pyramiding under 38 C.F.R. § 4.14, unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261   (1994); but see Prokarym v. McDonald, 27 Vet. App. 307, 311 (2015) (holding that 38 C.F.R. § 4.71a , Diagnostic Code 5284, does not apply to the other eight foot conditions specifically listed that pertain to musculoskeletal disabilities of the foot).

Turning to the evidence, in January 2008 the Veteran was noted as suffering from chronic left foot pain for approximately 15 to 20 years.  See Kelsey-Seybold Clinic records.  He reported that his broken fifth metatarsal "still occasionally bothers him from time to time, particularly when [he] walks barefoot."  To treat the condition, he reported occasionally taking Aleve or Tylenol "when it bothers him."  On physical examination, he had "some tenderness to the proximal fifth metatarsal.  No tenderness to the ATFL [anterior talofibular ligament] or CFL [calcaneofibular ligament].  His talar tilt and anterior drawer were negative.  His strength was listed as 5/5.  He was neurovascularly intact and had normal gait.  X-rays showed that his foot had a slight deformity at the proximal fifth metatarsal from the previous fracture.  These test results also revealed "some pes planus."  The assessment was pes planus left foot, status post proximal fifth metatarsal fracture.

On February 2008 VA examination, the Veteran reported that he felt a "weird sensation" in his left foot upon going up and down on ladders.  He reported difficulty walking barefoot as a result of discomfort and pain on the lateral side of his foot.  In regards to custom orthotics, he reported previously using them, but stopping after he felt they were hurting his feet.  Instead he used over the counter cushion inserts.  He described no flares or incapacitation.  Physical examination revealed some mild tenderness over the plantar surface of the base of the fourth and fifth metatarsals.  The Veteran was noted as having a normal arch, gait, forefoot, midfoot and hindfoot with no obvious calluses present.  He was neurovascularly intact.  X-rays revealed a mild hallux valgus deformity.  However, his foot showed no evidence of fracture or dislocation and his joint spaces were well preserved.  At the conclusion of the examination, he was diagnosed with "fifth metatarsal fracture, healed...no residuals."

On January 2009 VA examination, he reported left foot tenderness when climbing stairs and walking barefoot in sand.  The examiner noted significant findings of left foot minimal hallux valgus and lateral tenderness on palpation.  No other deformities, swelling or redness were found.  Thereafter, in conjunction with his claim for increased rating for his right knee disability, the Veteran's feet were briefly physically examined in January 2010 and September 2011.  Examination of the Veteran's feet did not "reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern." 

In September 2010, the Veteran reported that his left foot symptomology including, stress and pressure, precluded him from properly engaging in the normal activities associated with his employment.  See VA Form 9.

On VA examination in December 2014, his only reported symptom was the feeling of a small mass at the site of the healed fracture.  He reported no pain, flare ups, or functional loss or functional impairment of his foot.  The examiner stated that the Veteran had no foot injuries or foot conditions beyond his healed fracture.  No pain, functional loss, fatigability or incoordination was noted to significantly limit his functional ability.  The examiner reported observing no pertinent physical findings.  In regards to assistive devices the Veteran reported regularly using orthotics.  Diagnostic testing revealed no arthritis and no significant or abnormal findings.  The examiner reported that the Veteran's foot disability had no functional impact on his ability to perform any type of occupational task.

On Board hearing in July 2015, the Veteran reasserted that in order to properly function he must consistently wear orthotics, his work steel plank shoes or "shower shoes."  He specified that without these forms of support it is hard to walk.   He testified that when walking barefoot he felt a continued sensation of not just pain, but sharp jabs, tenderness and in essence hypersensitivity.  He specified that these sensations force him to "correct the way [he] walk[s]."

On VA examination in January 2016, the Veteran reported pain in the great toe area.  He also reported pain in the lateral area of his foot "like pressure in [the] old fracture."  He continued to report difficulty climbing stairs and walking barefoot.  Diagnostic imaging of the Veteran's foot revealed normal findings with no visible fractures or dislocations.  There was a noted deformity of the medial malleolus which the examiner indicated suggested remote trauma to his ankle.  There were no significant abnormalities.  Rather, his joint spaces were maintained and soft tissues were unremarkable.

With regard to his fifth metatarsal fracture, the examiner indicated that the Veteran had minimal residuals and the overall severity of his condition was mild.  The examiner noted that his residuals did not chronically compromise weight bearing or require orthotics or inserts.  No pain, weakness, fatigability or incoordination was noted to significantly limit his functional ability during flare ups or with repetitive use.  The examiner reported that the Veteran's foot disability had no functional impact on his ability to perform any type of occupational task.  Finally, the examiner opined that the Veteran's current metatarsal disability was not analogous to the amputation, at the metatarsal head, of his fifth toe.  The examiner rationalized this statement by citing to his most recent x-ray results which revealed minimal findings with regard to his fracture.

Briefly, the Board notes that although the examiner found pain associated with the Veteran's fracture, this pain was indicated as not contributing to functional loss.  In rationalizing this finding, the examiner solely noted her inability to answer without resorting to mere speculation.  This rationale is insufficient, as the examiner failed to specify why a determination could not be made without resorting to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Notwithstanding this error, as is discussed below, the record as a whole supports a finding of moderate functional impairment.

As indicated above, the Veteran is currently in receipt of a noncompensable rating for his service connected residuals of a left fifth metatarsal fracture.  Throughout the pendency of the appeal the Veteran has been rated under diagnostic code (DC) 5283.  Under DC 5283, a 10 percent rating is warranted for moderate symptoms; a 20 percent rating is warranted for moderately severe symptoms; a 30 percent rating is warranted for severe symptoms, and a 40 percent rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5283.  

Based upon the evidence of record, the Board finds that the Veteran is entitled to a 10 percent rating for his residuals of a left fifth metatarsal fracture.  For clarification purposes, it is noted that the words "slight," "moderate," and "severe" are not defined in the rating schedule.  Therefore while the use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).
In the instant case, the overall evidence of record supports that the Veteran has had moderate symptomology including left foot pain, tenderness and hypersensitivity.  These symptoms have consistently made it difficult for him to walk barefoot, even on sand.  Significantly, the severity of this symptomology is evidenced by his need to wear "shower shoes" at home just to conduct daily activities.  In addition, outside of his home he reports being required to wear orthopedic inserts or steel plated boots.  He has consistently reported that even with inserts or protective boots his symptomology still causes him great discomfort and pain while engaging in his occupation which requires the regular use of stairs and ladders.  

As a result of the foregoing, the Board finds that these collected symptoms cause moderate functional impairment warranting a 10 percent rating.  A higher rating under this code is not for application as the Veteran's symptoms have consistently been noted as mild or minimal or lacking significant functional impairment.  Additionally, the Veteran has not reported that his symptomology is constant, incapacitating or severe.  Instead the record makes clear that with proper foot wear the Veteran is able to maintain complete functionality, although it is uncomfortable and at times painful.

Deliberation has been given as to whether a higher or separate compensable rating is warranted under any other diagnostic code the Board finds that it is not.  In that regard, the Veteran is not shown to have weakfoot (DC 5277), clawfoot (DC 5278), Morton's disease (DC 5279), hallux rigidus (DC 5281), or hammer toe (DC 5282) or arthritis (DC 5003 or 5010); therefore these codes are also not for application. 

Diagnostic Code 5284 refers to "other" foot injuries and applies to foot disabilities for which there is not already a specific DC.  The Court has held that when a when a condition is specifically listed in the Schedule, it may not be rated by analogy under DC 5284.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  The residuals of the Veteran's foot fracture are clearly listed under Diagnostic Code 5283.

With regard to diagnostic codes 5276 and 5280 for pes planus and hallux valgus the record establishes diagnoses for these conditions during the pendency of the appeal.  There is no evidence linking either foot disorder to his service connected fracture.  However, even assuming these conditions were related to the Veteran's service-connected residuals of a metatarsal fracture, a compensable rating would not be warranted for either condition.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis for the appeal period.  See 38 C.F.R. § 3.321(b)(1).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating; otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

There is no evidence to indicate that the Veteran's disability picture with regard to his left foot is so exceptional as to not be contemplated by the rating schedule.  Rather, the Veteran's left foot disability picture is adequately contemplated by the schedular rating criteria and referral to the appropriate VA officials for extraschedular consideration is not necessary for this issue.

Furthermore, even if the Board were to find that the Veteran's left foot disability was not adequately contemplated by the rating schedule, the left foot disability does not exhibit the other related factors required for referral for consideration of an extraschedular rating, including marked interference with employment or frequent periods of hospitalization.  There is no evidence that the Veteran has been frequently hospitalized, or hospitalized at all, for this disability.  With regard to marked interference with employment, the Veteran has reported difficulty with some aspects of particular jobs.  However, there is no objective evidence to support a finding of marked interference with employment due to his left foot disability. 

The Board acknowledges that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the evidence does not support the proposition that the Veteran's service-connected left foot disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The record reflects that throughout the appeal, the Veteran has remained employed, with the exception of the period during which he was recuperating from his total right knee replacement.  The Veteran was granted a temporary total rating evaluation for this period of recuperation in a March 2010 rating decision.  The Board notes that on his most recent VA examination in 2016 and on Board Hearing in 2015 he reported being employed.  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record. 


ORDER

Entitlement to service connection for a left knee disability, to include degenerative joint disease, is denied.

Entitlement to an increased 10 percent rating, but no higher, for the residuals of a left fifth metatarsal fracture is granted, subject to the regulations governing the payment of monetary awards.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


